ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 19 January 2021 has been entered and considered. Independent claims 1, 17, and 22 have been amended. By way of Examiner’s Amendment below, independent claims 1, 17, and 22 are further amended. Claims 1-26, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Interpretation
Independent claims 17 and 22 have been amended to recite a “photodetector” which modifies the functional language of generating a plurality of output signals. Because the claims now recite sufficient structure, they are no longer interpreted as invoking 35 USC 112(f). 

Prior Art Rejections
In view of the substantive amendments to independent claims 1, 17, and 22, the prior art rejections are withdrawn. Claims 1-26 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Joseph Spano (Reg. No. 63,296) on 9 March 2021.
The application has been amended as follows: 

Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:  
Listing of Claims:
1.	(Currently Amended) A method comprising:
providing an amount of illumination light to a semiconductor wafer at a plurality of defect locations in accordance with each of a plurality of optical modes at each of a plurality of focus planes within each of a plurality of vertically stacked structures disposed on the semiconductor wafer;
imaging an amount of light from each of the vertically stacked structures in response to the amount of illumination light in accordance with each of the plurality of optical modes at each of the plurality of focus planes at each of the plurality of defect locations;
selecting one or more defect locations from the plurality of defect locations;
generating a plurality of images at different focus planes among the plurality of focus planes through the vertically stacked structure at each of the selected defect locations in accordance with the plurality of optical modes; 
selecting a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some of the plurality of focus planes; and 
storing images at each of the selected defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes for further defect analysis.  

2.	(Previously Presented) The method of Claim 1, further comprising:
adjusting one or more parameter values of a defect detection algorithm associated with each of the plurality of optical modes to fit a wafer level signature measured at each of the plurality of optical modes to an expected wafer level signature;
selecting a subset of the plurality of optical modes for further consideration based on a goodness of the fit associated with each of the plurality of optical modes.

3.	(Original) The method of Claim 1, further comprising:
estimating a signal to noise ratio associated with each of the plurality of optical modes; and
selecting a subset of the plurality of optical modes for further consideration based on the estimated signal to noise ratio associated with each of the plurality of optical modes.

4.	(Original) The method of Claim 1, further comprising:
performing a scanning electron microscopy (SEM) measurement at one or more of the selected defect locations without de-processing the semiconductor wafer; and
selecting a subset of the plurality of optical modes for further consideration based on the SEM measurements.

5.	(Original) The method of Claim 1, further comprising:
verifying one or more defects buried within one or more of the plurality of vertically stacked structures disposed on the semiconductor wafer;

training a three dimensional nuisance filter to filter out nuisance defects based on the verified defects and the corresponding images.

6.	(Original) The method of Claim 5, wherein the training is based on images of the verified defects and the corresponding images or feature vectors associated with the verified defects and feature vectors associated with the corresponding images.

7.	(Original) The method of Claim 5, wherein the training involves training a machine learning network to filter out nuisance defects.

8.	(Original) The method of Claim 5, wherein the training involves training a through focus feature based automatic classifier.

9.	(Original) The method of Claim 5, wherein the training involves training a rule based tree classifier based on manually generated rules.  

10.	(Original) The method of Claim 5, further comprising:
filtering each of the images at each of the plurality of defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes with the trained three dimensional nuisance filter; and 

	
11. 	(Original) The method of Claim 10, wherein the selecting involves adjusting one or more parameter values of a defect detection algorithm associated with each of the plurality of optical modes to achieve a predetermined nuisance capture rate selecting the optical mode that achieves the highest capture rate of real defects for the predetermined nuisance capture rate. 

12.	(Original) The method of Claim 5, wherein the verifying of the one or more buried defects involves a voltage contrast inspection of the semiconductor wafer.

13.	(Original) The method of Claim 5, wherein the verifying of the one or more buried defects involves a bit-map test of the semiconductor wafer after complete fabrication of the semiconductor wafer.

14.	(Original) The method of Claim 5, wherein the verifying of the one or more buried defects involves de-processing of the semiconductor wafer and review by a scanning electron microscope (SEM).  

15.	(Previously Presented) The method of Claim 5, wherein a location of each of the verified defects is stored in a KLA Results File (KLARF) file format.


binning the images at each of the plurality of defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes into a plurality of bins; and
selecting one or more of the plurality of defect locations from each of the plurality of bins to generate a diversity set of buried defects, wherein the one or more defects subject to verification includes the diversity set of buried defects.  



an illumination source that provides an amount of illumination light directed to a semiconductor wafer at a plurality of defect locations in accordance with each of a plurality of optical modes at each of a plurality of focus planes within each of a plurality of vertically stacked structures disposed on the semiconductor wafer;
a photodetector that generates a plurality of output signals indicative of an amount of light imaged from each of the vertically stacked structures in accordance with each of the plurality of optical modes at each of the plurality of focus planes at each of the plurality of defect locations; and 
a computing system, including one or more processors and an amount of computer readable memory, configured to:
	select one or more defect locations from the plurality of defect locations;
	generate a plurality of images at different focus planes among the plurality of focus planes through the vertically stacked structure at each of the selected defect locations in accordance with the plurality of optical modes;
select a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some of the plurality of focus planes; and 
store images at each of the selected defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes for further defect analysis.

18.	(Previously Presented) The system of Claim 17, wherein the computing system is further configured to:
adjust one or more parameter values of a defect detection algorithm associated with each of the plurality of optical modes to fit a wafer level signature measured at each of the plurality of optical modes to an expected wafer level signature; and
select a subset of the plurality of optical modes for further consideration based on a goodness of the fit associated with each of the plurality of optical modes.

19.	(Original) The system of Claim 17, wherein the computing system is further configured to:	
estimate a signal to noise ratio associated with each of the plurality of optical modes; and
select a subset of the plurality of optical modes for further consideration based on the estimated signal to noise ratio associated with each of the plurality of optical modes.

20.	(Original) The system of Claim 17, further comprising:
a scanning electron microscopy (SEM) configured to perform a measurement at one or more of the selected defect locations without de-processing the semiconductor wafer, and wherein the computing system is further configured to select a subset of the plurality of optical modes for further consideration based on the SEM measurements.

21.	(Original) The system of Claim 17, further comprising:

map each of the verified defects to corresponding images of defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes; and
train a three dimensional nuisance filter to filter out nuisance defects based on the verified defects and the corresponding images.
	


an illumination source that provides an amount of illumination light directed to a semiconductor wafer at a plurality of defect locations in accordance with each of a plurality of optical modes at each of a plurality of focus planes within each of a plurality of vertically stacked structures disposed on the semiconductor wafer;
a photodetector that generates a plurality of output signals indicative of an amount of light imaged from each of the vertically stacked structures in accordance with each of the plurality of optical modes at each of the plurality of focus planes at each of the plurality of defect locations; and 
a computing system comprising:
	one or more processors; and 
	a non-transitory, computer-readable medium storing instructions, that when executed by the one or more processors, cause the computing system to:
		select one or more defect locations from the plurality of defect locations;
generate a plurality of images at different focus planes among the plurality of focus planes through the vertically stacked structure at each of the selected defect locations in accordance with the plurality of optical modes;
select a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some of the plurality of focus planes; and 
selected defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes for further defect analysis.

23.	(Previously Presented) The system of Claim 22, the non-transitory, computer-readable medium further storing instructions, that when executed by the one or more processors, cause the computing system to:
adjust one or more parameter values of a defect detection algorithm associated with each of the plurality of optical modes to fit a wafer level signature measured at each of the plurality of optical modes to an expected wafer level signature; and
select a subset of the plurality of optical modes for further consideration based on a goodness of the fit associated with each of the plurality of optical modes.

24.	(Original) The system of Claim 22, the non-transitory, computer-readable medium further storing instructions, that when executed by the one or more processors, cause the computing system to:	
estimate a signal to noise ratio associated with each of the plurality of optical modes; and
select a subset of the plurality of optical modes for further consideration based on the estimated signal to noise ratio associated with each of the plurality of optical modes.

25.	(Original) The system of Claim 22, further comprising:
a scanning electron microscopy (SEM) configured to perform a measurement at one or more of the selected defect locations without de-processing the semiconductor wafer, the non-

26.	(Original) The system of Claim 22, further comprising:
a defect verification system configured to verify one or more defects buried within one or more of the plurality of vertically stacked structures disposed on the semiconductor wafer, the non-transitory, computer-readable medium further storing instructions, that when executed by the one or more processors, cause the computing system to:
map each of the verified defects to corresponding images of defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes; and
train a three dimensional nuisance filter to filter out nuisance defects based on the verified defects and the corresponding images.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 17, and 22 recites, in some variation: providing an amount of illumination light to a semiconductor wafer at a plurality of defect locations in accordance with each of a plurality of optical modes at each of a plurality of focus planes within each of a plurality of vertically stacked structures disposed on the semiconductor wafer; imaging an amount of light from each of the vertically stacked structures in response to the amount of illumination light in accordance with each of the plurality of optical modes at each of the plurality of focus planes at each of the plurality of defect locations; selecting one or more defect locations from the plurality of defect locations; generating a plurality of images at different focus planes among the plurality of focus planes through the vertically stacked structure at each of the selected defect locations in accordance with the plurality of optical modes; selecting a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some of the plurality of focus planes; and storing images at each of the selected defect locations at each of the selected subset of the plurality of focus planes in accordance with each of the plurality of optical modes for further defect analysis. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Amanullah discloses a defect inspection system including a plurality of illumination sources which supply illumination to multiple locations of a wafer stack using various intensities, angles, apertures, polarizations, etc. and a plurality of devices for capturing images of the wafer stack at multiple planes of the stack in response to the 
However, Amanullah does not teach or suggest that a plurality of images are generated at different focus planes through the vertically stacked structure, selecting a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some of the plurality of focus planes, or that the stored images are at each of the selected subset of the plurality of focus planes for further defect inspection.
Ahn, like Amanullah, is directed to defect detection in 3D semiconductor devices. Ahn discloses scanning an x-y plane of the vertical structure to identify defects in images thereof, and when a defect position is identified in the x-y plane, imaging each z depth position at the x-y defect position, then locating the depth plane in which the defect exists based on the images. 
However, as argued by Applicants on 11-13 of the Amendment, Ahn images all of the different focus depths at the detected x-y defect position. That is, Ahn does not teach or suggest selecting a subset of the plurality of focus planes for further defect inspection at the selected defect locations based on a measured defect signature in the plurality of generated images or defect locations within the plurality of focus planes, wherein the subset of the plurality of focus planes includes fewer focus planes than the plurality of focus planes and excludes at least some 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 17, and 22, these claims are allowed. Claims 2-16 are allowed by virtue of their dependency on claim 1. Claims 18-21 are rejected by virtue of their dependency on claim 17. Claims 23-26 are rejected by virtue of their dependency on claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663